WNI 19-024895
Shapiro & DeNardo, LLC
14000 Commerce Parkway, Suite B
Mount Laurel, NJ 08054
(856)793-3080
Krystin M. Kane - 171402015
Kathleen M. Magoon - 040682010
Donna L. Skilton - 013072007
Charles G. Wohlrab - 016592012
Courtney A. Martin - 098782016
Elizabeth L. Wassall - 023211995
Jeffrey Rappaport - 003431991
Kristen D. Little - 017411997
ATTORNEYS FOR WELLS FARGO BANK, N.A.
 IN RE:                          UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF NEW JERSEY
 JORGE L PADILLA, SR. AND
 MARTHA LEE PADILLA DBA
 MARTHA LEE PADILLA, DEBTORS
                                 CASE NO.: 18-35404-KCF
                                 CHAPTER 7


                     NOTICE OF MOTION TO VACATE THE AUTOMATIC STAY

TO:       Lee Martin Perlman, Attorney for Debtors
          1926 Greentree Road
          Suite 100
          Cherry Hill, NJ 08003

          Thomas Orr, Trustee
          Law Office of Thomas J. Orr
          321 High Street
          Burlington, NJ 08016

          Jorge L Padilla, Sr., Debtor
          724 Leeward Avenue
          Beachwood Bor, NJ 08722

          Martha Lee Padilla dba Martha Lee Padilla, Debtor
          724 Leeward Avenue
          Beachwood Bor, NJ 08722

Wells Fargo Bank, N.A. has filed papers with the court requesting relief from the Automatic Stay.

Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if
you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

If you do not want the court to grant relief from the Automatic Stay to Wells Fargo Bank, N.A. with regard to
your property located at Lot 11 Block 3.11 Commonly known as 724 Leeward Avenue, Beachwood, New
Jersey 08722 or if you want the court to consider your views on the motion, then on or before
  March 5, 2019
______________________,      you or your attorney must:

File a written response in opposition to this motion explaining your position and send to:
Clerk of the United States Bankruptcy Court
Clarkson S. Fisher US Courthouse
402 East State Street
Trenton, NJ 08608

If you mail your response to the court for filing, you must mail it early enough so the court will receive it on or
before the date stated above.

You must also mail a copy to:

Charles G. Wohlrab, Esquire
Shapiro & DeNardo, LLC
14000 Commerce Parkway, Suite B
Mount Laurel, NJ 08054

Thomas Orr, Trustee
Law Office of Thomas J. Orr
321 High Street
Burlington, NJ 08016
                                                        March 12, 2019
Additionally, you must attend the hearing scheduled for _____________________________,     10:00 am
                                                                                       at _____________
in Courtroom _____,

United States Bankruptcy Court
Clarkson S. Fisher US Courthouse
402 East State Street
Trenton, NJ 08608

If you or your attorney do not take these steps, the court may decide that you do not oppose the relief sought in
the motion and may enter an order granting that relief.


Date: 2/15/19                         Signature /s/ Charles G. Wohlrab
                                                 Charles G. Wohlrab, Esquire
                                                 Shapiro & DeNardo, LLC
                                                 14000 Commerce Parkway, Suite B
                                                 Mount Laurel, NJ 08054
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Caption in Compliance with D.N.J. LBR 9004-2(c)


WNI 19-024895
Shapiro & DeNardo, LLC
14000 Commerce Parkway, Suite B
Mount Laurel, NJ 08054
(856)793-3080
Christopher A. DeNardo - 250782017
Krystin M. Kane - 171402015
Kathleen M. Magoon - 040682010
Donna L. Skilton - 013072007
Charles G. Wohlrab - 016592012
Courtney A. Martin - 098782016
Elizabeth L. Wassall - 023211995
Jeffrey Rappaport - 003431991
Kristen D. Little - 017411997
ATTORNEYS FOR WELLS FARGO BANK, N.A.
IN RE:                                                    CASE NO.: 18-35404-KCF

JORGE L PADILLA, SR. AND MARTHA LEE PADILLA               JUDGE: HONORABLE KATHRYN C.
DBA MARTHA LEE PADILLA, DEBTORS                           FERGUSON

                                                          Chapter: 7

                                     ORDER VACATING STAY

     The relief set forth on the following pages, numbered two (2) through two (2) is hereby ORDERED.
        Upon the motion of SHAPIRO & DENARDO, LLC, Attorneys for WELLS FARGO BANK, N.A.
 under Bankruptcy Code section 362(d) for relief from the Automatic Stay as to certain real property as
 hereinafter set forth, and for cause shown,

          1. It is ORDERED that the Automatic Stay of Bankruptcy Code section 362(a) is vacated to permit the
movant to institute or resume and prosecute to conclusion one or more action(s) in the court (s) of appropriate
jurisdiction to foreclose mortgage(s) held by the movant or alternatively to allow movant to pursue alternatives to
foreclosure upon the following:

 ________     Land and premises commonly known as Lot 11 Block 3.11 Commonly known as 724 Leeward
 Avenue, Beachwood, New Jersey 08722.

          2. It is ORDERED that the movant, its successors or assignees, may proceed with its rights and
 remedies under the terms of the subject mortgage and pursue its state court remedies including, but not limited
 to, taking the property to sheriff’s sale, in addition to potentially pursing other loss mitigation alternative,
 including, but not limited to, a loan modification, short sale or deed-in-lieu foreclosure. Additionally, any
 purchaser of the property as sheriff’s sale (or purchaser’s assignee) may take any legal action for enforcement
 of its right to possession of the property.

        3. The movant may join the Debtors and any trustee appointed in this case as defendants in its
 foreclosure action(s) irrespective of any conversion to any other chapter of the Bankruptcy Code.

        The movant shall serve this order on the Debtors, any trustee and other party who entered an appearance
 on the motion.
WNI 19-024895
Shapiro & DeNardo, LLC
14000 Commerce Parkway, Suite B
Mount Laurel, NJ 08054
(856)793-3080
Krystin M. Kane - 171402015
Kathleen M. Magoon - 040682010
Donna L. Skilton - 013072007
Charles G. Wohlrab - 016592012
Courtney A. Martin - 098782016
Elizabeth L. Wassall - 023211995
Jeffrey Rappaport - 003431991
Kristen D. Little - 017411997
ATTORNEYS FOR WELLS FARGO BANK, N.A.
 IN RE:                          UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF NEW JERSEY
 JORGE L PADILLA, SR. AND MARTHA
 LEE PADILLA DBA MARTHA LEE
 PADILLA, DEBTORS
                                 CASE NO.: 18-35404-KCF
                                 CHAPTER 7



                                    CERTIFICATION OF SERVICE

1.     I, Michael Kaiza

                    represent the                                     in the above-captioned matter.

                    am the secretary/paralegal for Charles G. Wohlrab, Esquire who represents the
                 Secured Creditor in the above-captioned matter.

                    am the                                   in the above case and am representing myself.

2.     On __2/15/19____, I sent a copy of the following pleadings and/or documents to the parties listed in the
       chart below:

       Notice of Motion to Vacate the Automatic Stay,
       Certification of Mortgagee,
       Proposed Order,
       Certification of Service,
       Supporting Documents,
       Statement of No Brief,

3.     I hereby certify under penalty of perjury that the above documents were sent using the mode of service
       indicated.
                                                              Signature

Dated: 2/15/19                                               /s/ Michel Kaiza
                                                             Michael Kaiza
                                      Relationship of Party
Name and Address of Party Served           to the Case        Mode of Service
Lee Martin Perlman
1926 Greentree Road                                              Hand-delivered
Suite 100
                                                                 Regular Mail
Cherry Hill, NJ 08003
                                                                 Certified mail/RR
                                                                 E-mail
                                                                 Notice of Electronic Filing (NEF)
                                                                 Other
                                                                 (as authorized by the court*)
Thomas Orr
Law Office of Thomas J. Orr                                      Hand-delivered
321 High Street
                                                                 Regular Mail
Burlington, NJ 08016
                                                                 Certified mail/RR
                                                                 E-mail
                                                                 Notice of Electronic Filing (NEF)
                                                                 Other
                                                                 (as authorized by the court*)
Jorge L Padilla, Sr.,
724 Leeward Avenue                                               Hand-delivered
Beachwood Bor, NJ 08722
                                                                 Regular Mail
Martha Lee Padilla dba Martha Lee                                Certified mail/RR
Padilla,
                                                                 E-mail
724 Leeward Avenue
Beachwood Bor, NJ 08722                                          Notice of Electronic Filing (NEF)
                                                                 Other
                                                                 (as authorized by the court*)

                                                                 Hand-delivered
                                                                 Regular Mail
                                                                 Certified mail/RR
                                                                 E-mail
                                                                 Notice of Electronic Filing (NEF)
                                                                 Other
                                                                 (as authorized by the court*)
* May account for service by fax or other means as authorized by the court through the issuance
of an Order Shortening Time.
WNI 19-024895
Shapiro & DeNardo, LLC
14000 Commerce Parkway, Suite B
Mount Laurel, NJ 08054
(856)793-3080
Krystin M. Kane - 171402015
Kathleen M. Magoon - 040682010
Donna L. Skilton - 013072007
Charles G. Wohlrab - 016592012
Courtney A. Martin - 098782016
Elizabeth L. Wassall - 023211995
Jeffrey Rappaport - 003431991
Kristen D. Little - 017411997
ATTORNEYS FOR WELLS FARGO BANK, N.A.
 IN RE:                          UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF NEW JERSEY
 JORGE L PADILLA, SR. AND
 MARTHA LEE PADILLA DBA
 MARTHA LEE PADILLA, DEBTORS
                                 CASE NO.: 18-35404-KCF
                                 CHAPTER 7


                  STATEMENT AS TO WHY NO BRIEF IS NECESSARY

In accordance with D.N.J. LBR 9013-1(a)(3), it is respectfully submitted that no brief is

necessary in the court’s consideration of this motion, as it does not involve complex issues of

law.




Date: 2/15/19                             Signature: /s/ Charles G. Wohlrab
                                                      Charles G. Wohlrab
                                                      Shapiro & DeNardo, LLC
                                                      14000 Commerce Parkway
                                                      Suite B
                                                      Mount Laurel, NJ 08054
                                                                                                                                                                          Loan #
                                                                                                                                                                          File #

                                       RESIDENTIAL VALUATION SERVICES (RVS) - DESKTOP APPRAISAL
Single Unit Residential Form                                                                                                                                              Restricted Appraisal Report
       Reject/Withdraw – Check Reason Below
       2-4 Units        Commercial/Mixed Use                    Zoned Commercial/Industrial                                 Acreage (5+)                Mobile/Mfg. Home                     Vacant Land
       Co-Op            No MLS Coverage                         Cannot produce a credible value                             Other
                                                                     SUBJECT and CLIENT INFORMATION
 Property Address 724 LEEWARD AVE                                                       Unit # N/A                    City BEACHWOOD                                      State NJ           Zip Code 08722
 County OCEAN                                                 Owner PADILLA                                                      Tax ID #/APN#


 Property Rights Appraised                   ✘   Fee Simple                   Leasehold
 Property Type      ✘ SFR/PUD                    Condo                        Attached       ✘        Detached
 Assignment Type      ✘   Loan Service/Default                                Other
 Client WELLS FARGO BANK, NA

                      MARKET AREA ANALYSIS                                                                                                    HIGHEST and BEST USE
                         One Unit Housing Trends                                                         Is the Highest and Best Use of the subject property as improved the present use?
 Property Values        Increasing           ✘ Stable                    Declining                          ✘ Yes                No
 Demand/Supply          Shortage             ✘ In Balance                Over Supply                        If no, describe.
 Marketing Time     ✘ Under 3 mths                   3-6 mths            Over 6 mths
 Market Comments
 IN THE SUBJECT'S MARKET AREA AND PRICE RANGE OF $150K - $350K, THERE HAVE BEEN 121 CLOSED SALES IN THE PAST 12 MONTHS INDICATING AN
 ABSORPTION RATE OF 10.1 SALES PER MONTH. THE SUBJECT'S MARKET HAS 19 PENDING SALES AND 39 LISTINGS. THIS INDICATES THE MARKET IS IN BALANCE
 WITH A 3.9 MONTH SUPPLY. REO SALES/LISTING (13 OF 121 SALES/6 OF 39 LISTINGS) AND SHORT SALES/LISTING (2 OF 121 SALES/2 OF 39 LISTINGS).



                                                                         SALES COMPARISON ANALYSIS
    Property Features                            Subject                                    Comparable #1                                     Comparable #2                                  Comparable #3
Address                          724 LEEWARD AVE, N/A                           1137 WINDWARD AVE                                 1044 BEACH AVE                                 616 BEACH AVE
                                 BEACHWOOD                                      BEACHWOOD                                         BEACHWOOD                                      BEACHWOOD
Proximity                                                                       0.92 miles SE                                     0.46 miles SW                                  0.26 miles SE
Sale Price                       $ 245,000E                                     $ 230000                                          $ 249900                                       $ 301000
Sale Price/Gross Liv. Area       $ 147.59                            /sq. ft. $ 126.10                                 /sq. ft. $ 155.99                               /sq. ft. $ 163.59                                /sq. ft.
Data Sources                     MORRMLS/REALIST                                MORRMLS/REALIST                                   MORRMLS/REALIST                                MORRMLS/REALIST
MLS# / DOM                       N/A                            N/A             21823347                             35           21814421                        8              21826492                          12
List Price                       $ N/A                                          $ 243900                                          $ 249900                                       $ 299000
Contract Date/Close Date         N/A                    N/A                     07/18/2018               08/28/2018               04/25/2018            07/16/2018               07/15/2018               09/14/2018

Location                         RESIDENTIAL/AVG                                      Superior   ✘     Similar        Inferior          Superior   ✘   Similar        Inferior        Superior       ✘   Similar        Inferior
Site Area                        12001SF                                        8002SF                                            8002SF                                         8002SF

View                             RESIDENTIAL/AVG                                      Superior   ✘ Similar            Inferior          Superior   ✘ Similar          Inferior        Superior       ✘ Similar          Inferior

Year Built                       1970                                           1978                                              1970                                           1989
Condition                        AVERAGE                                              Superior   ✘ Similar            Inferior        ✘ Superior       Similar        Inferior   ✘ Superior              Similar        Inferior
Above Grade                          Total           Bdrms          FB/HB           Total            Bdrms            FB/HB           Total          Bdrms           FB/HB           Total           Bdrms             FB/HB
Room Count                       7               4              2       0       9                4                2        0      9              4               1        1      9               4                 2       0
Gross Living Area (GLA)          1660                               sq. ft.     1824                                  sq. ft.     1602                                sq. ft.    1840                                  sq. ft.
Basement                         FULL                                                 Yes        ✘ No                                   Yes        ✘ No                          ✘ Yes                   No
If Basement (Describe Subj.)     PART FINISHED                                        Superior         Similar   ✘ Inferior             Superior       Similar   ✘ Inferior           Superior       ✘ Similar          Inferior
Garage/Carport                   DRIVEWAY                                        ✘ Superior            Similar        Inferior        ✘ Superior       Similar        Inferior   ✘ Superior              Similar        Inferior
Pool                             POOL                                                 Yes        ✘     No                               Yes        ✘   No                             Yes            ✘   No
HOA Dues (Condo only)            $ N/A                                          $ N/A                                             $ N/A                                          $ N/A
REO / Short Sale / No            NO                                                   REO              Short Sale      ✘ No             REO            Short Sale      ✘ No           REO                Short Sale      ✘ No
Subdivision/Development          BEACHWOOD                                            Superior   ✘ Similar            Inferior          Superior   ✘ Similar          Inferior        Superior       ✘ Similar          Inferior
DESIGN/STYLE                     CAPE                                           BILEVEL                                           RANCH                                          CAPE


Overall Comparison to the Subject Property                                            Superior   ✘ Similar            Inferior          Superior   ✘ Similar          Inferior   ✘ Superior              Similar        Inferior
                                                                        LISTING and TRANSFER HISTORY
 The Appraiser has researched and analyzed the listing history of the subject property for the last 12 months.
 Subject Property      Currently Listed     Listed in the past 12 months       ✘ Not Listed in past 12 months
 Listing History                       List Date             List Price            Days on Market (DOM)
                           N/A                      $ N/A                         N/A
                                                    $
 The Appraiser has researched and analyzed a 3 year transfer history of the subject property/1 year history for the comparables.
 Transfer History               Subject                            Comp. 1                              Comp. 2                                                                                 Comp. 3
 Date/Amount         N/A            $ N/A               N/A              $ N/A              N/A               $ N/A            N/A                                                                 $ N/A
                                    $                                    $                                    $                                                                                    $
 (Use the Summary section below if additional room is needed.)
                                                                                              SUMMARY
  COMMENTS (Including reconciliation of sales comparison data, reasonable exposure time, and comments on listing and transfer history(s).)
 SEE ATTACHED ADDENDUM




                          Opinion of Market Value $                  245,000                                 as of        12/09/2018
                                                                                                     Page 1 of 3                                                                               WF RVS Desktop 2/2014
                                                                                                                                                                 Loan #
                                                                                                                                                                 File #

                                     RESIDENTIAL VALUATION SERVICES (RVS) - DESKTOP APPRAISAL
Single Unit Residential Form                                                                                                                                      Restricted Appraisal Report
                                                                  SALES COMPARISON ANALYSIS
    Property Features                        Subject                                Comparable #4                                      Comparable #5                                 Comparable #6
Address                        724 LEEWARD AVE, N/A                     318 CAPSTAN AVE                                    333 WINDWARD AVE
                               BEACHWOOD                                BEACHWOOD                                          BEACHWOOD
Proximity                                                               0.92 miles NE                                      0.89 miles SE
Sale Price                     $ 245,000E                               $ 220000                                           $ 230,000L                                    $
Sale Price/Gross Liv. Area     $ 147.59                       /sq. ft. $ 149.05                                /sq. ft. $ 134.19                               /sq. ft. $                               /sq. ft.
Data Sources                   MORRMLS/REALIST                          MORRMLS/REALIST                                    MORRMLS/REALIST
MLS# / DOM                     N/A                       N/A            21808948                          84               21841628                        47
List Price                     $ N/A                                    $ 220000                                           $ 230000                                      $
Contract Date/Close Date       N/A                 N/A                  05/31/2018              07/20/2018                 N/A                   N/A

Location                       RESIDENTIAL/AVG                               Superior   ✘ Similar             Inferior           Superior   ✘ Similar         Inferior        Superior     Similar      Inferior
Site Area                      12001SF                                  8002SF                                             8002SF

View                           RESIDENTIAL/AVG                               Superior   ✘ Similar             Inferior           Superior   ✘ Similar         Inferior        Superior     Similar      Inferior

Year Built                     1970                                     1920                                               8002

Condition                      AVERAGE                                       Superior   ✘ Similar             Inferior           Superior       Similar   ✘ Inferior          Superior     Similar      Inferior
Above Grade                        Total        Bdrms        FB/HB          Total           Bdrms         FB/HB                Total          Bdrms           FB/HB          Total       Bdrms       FB/HB
Room Count                     7            4            2       0      7               3                 2       0        8              3               1       1
Gross Living Area (GLA)        1660                          sq. ft.    1476                                  sq. ft.      1714                               sq. ft.                                sq. ft.
Basement                       FULL                                          Yes        ✘     No                                 Yes        ✘   No                            Yes          No
If Basement (Describe Subj.)   PART FINISHED                                 Superior         Similar   ✘ Inferior               Superior       Similar   ✘ Inferior          Superior     Similar      Inferior
Garage/Carport                 DRIVEWAY                                  ✘ Superior           Similar         Inferior         ✘ Superior       Similar       Inferior        Superior     Similar      Inferior
Pool                           POOL                                          Yes        ✘ No                                     Yes        ✘ No                              Yes          No
HOA Dues (Condo only)          $ N/A                                    $ N/A                                              $ N/A                                         $
REO / Short Sale / No          NO                                            REO              Short Sale       ✘ No              REO            Short Sale      ✘ No          REO          Short Sale        No

Subdivision/Development        BEACHWOOD                                     Superior   ✘ Similar             Inferior           Superior   ✘ Similar         Inferior        Superior     Similar      Inferior
DESIGN/STYLE                   CAPE                                     RANCH                                              BILEVEL


Overall Comparison to the Subject Property                                   Superior         Similar   ✘ Inferior               Superior       Similar   ✘ Inferior          Superior     Similar      Inferior
                                                                             TRANSFER HISTORY
 The Appraiser has researched and analyzed a 3 year transfer history of the subject property/1 year history for the comparables.
 Transfer History               Subject                            Comp. 4                              Comp. 5                                                                        Comp. 6
 Date/Amount            N/A                $ N/A                  N/A                   $ N/A                            N/A                  $ N/A                                       $
                                           $                                            $                                                     $                                           $

 This form is designed to report an appraisal of a one-unit residential property. This form cannot be used to appraise the following types of properties: 2-4
 residential units, commercial/mixed use properties, commercial/industrial zoned properties, mobile/manufactured homes, cooperative units, vacant land,
 properties with more than 5 acres, and properties with other than a Fee Simple or Leasehold Interest. This form can only be completed by an appraiser who
 has MLS (Multiple Listing Service) data covering the subject's market area. The appraiser may consider other data sources available in addition to MLS and
 should use the data source(s) deemed most reliable by the appraiser.

 This appraisal report is subject to the following Scope of Work, intended use, intended user, definition of market value, statement of assumptions and limiting
 conditions, and certifications. Modifications, additions, or deletions to the intended use, intended user, definition of market value, statement of assumptions
 and limiting conditions, and certifications are not permitted without express authorization by the client. The appraiser may expand the Scope of Work to
 include any additional research or analysis necessary based on the complexity of this appraisal assignment. Additional certifications that do not constitute
 material alterations to this appraisal report are permitted.

 PURPOSE:

 The purpose of this appraisal is to estimate the market value of the real property that is the subject of this report based on a sales comparison analysis solely
 for the use by the client identified in the report.

 INTENDED USE:

 The intended use of this appraisal report is for internal asset review and/or loan servicing (including default) by the client. The report is not intended for any
 other use.

 INTENDED USER:

 The intended user of this report is limited solely to the identified client. This is a Restricted Appraisal Report and the rationale for how the appraiser arrived at
 the opinions and conclusions set forth in the report may not be understood properly without additional information in the appraiser's workfile.

 DEFINITION OF MARKET VALUE:

 Market value means the most probable price which a property should bring in a competitive and open market under all conditions requisite to a fair sale, the
 buyer and seller each acting prudently and knowledgeably, and assuming the price is not affected by undue stimulus. Implicit in this definition is the
 consummation of a sale as of a specified date and the passing of title from seller to buyer under conditions whereby:

 (1) Buyer and seller are typically motivated;

 (2) Both parties are well informed or well advised, and acting in what they consider their own best interests;

 (3) A reasonable time is allowed for exposure in the open market;

 (4) Payment is made in terms of cash in U.S. dollars or in terms of financial arrangements comparable thereto; and

 (5) The price represents the normal consideration for the property sold unaffected by special or creative financing or sales concessions granted by anyone
 associated with the sale.

 Source of Definition: 12 C.F.R., part 34, subpart C-Appraisals, 34.42 Definitions (F)




                                                                                            Page 2 of 3                                                                               WF RVS Desktop 2/2014
                                                                                                                               Loan #
                                                                                                                               File #

                                  RESIDENTIAL VALUATION SERVICES (RVS) - DESKTOP APPRAISAL
Single Unit Residential Form                                                                                                    Restricted Appraisal Report


  SCOPE OF WORK:

  The Scope of Work for the appraisal is defined by the complexity of this appraisal assignment and the reporting requirements of this appraisal report form,
  including the cited definition of market value, statement of assumptions and limiting conditions, and certifications. The appraiser must, at a minimum: (1)
  identify the characteristics of the subject property that are relevant to the purpose and intended use of the appraisal, (2) research, verify, and analyze data
  from reliable public and/or private sources, (3) have Multiple Listing Service (MLS) for the subject's market area, (4) include a minimum of 3 closed
  comparable sales and at least 1 comparable active listing or pending sale, (5) report his or her analysis, opinions, conclusions, and rationale for conclusions
  in this appraisal report.

  Unless otherwise noted, the appraiser has not physically inspected the subject property. In developing this appraisal, the appraiser has incorporated only the
  Sales Comparison Approach. The appraiser has excluded the Cost and Income Approaches to value, due to being inapplicable given the limited scope of the
  appraisal. The appraiser has determined that his or her appraisal process is not so limited that the results of the assignment are no longer credible, and the
  client agrees that the limited scope of analysis is appropriate given the intended use. The appraiser was able to obtain sufficient information about the
  subject's physical characteristics (such as room count, gross living area (GLA), site size, etc.) from his or her own research using public and private data
  sources deemed reliable to develop a credible opinion of value. These sources include, but are not limited to, tax and assessment records, Multiple Listing
  Service(s) (MLS), aerial mapping programs, prior appraisal files, etc.

  EXTRAORDINARY ASSUMPTIONS:

  At the client's request, and unless otherwise noted in the report, the following Extraordinary Assumptions have been made: (1) The subject is considered to
  be in average overall condition, and (2) there are no adverse environmental conditions (hazardous wastes, toxic substances, etc.) in, on or in the immediate
  vicinity of the subject property, and (3) the subject's projected use is not intended to change, and (4) there are no significant discrepancies between the
  subject's public record information or other data source(s) and the existing site or improvements. The use of any Extraordinary Assumptions might have
  affected the assignment results.


  APPRAISER'S CERTIFICATION
  The appraiser certifies and agrees that to the best of his or her knowledge and belief:

  1. The facts and data reported by the appraiser and used in the appraisal process are true and correct.
  2. The analyses, opinions, and conclusions in this report are limited only by the assumptions and limiting conditions stated in this report and are my personal,
  impartial, and unbiased professional analysis, opinions, and conclusions.
  3. Unless otherwise specified in this report, I have no present or prospective interest in the property that is the subject of the work under review and, unless
  otherwise specified in this report, no personal interest with respect to the parties involved.
  4. Unless otherwise specified in this report, I have performed no other services, as an appraiser or in any other capacity, regarding the property that is the
  subject of the work under review within the three-year period immediately preceding acceptance of this assignment.
  5. I have no bias with respect to the real property that is the subject of this report or to the parties involved with this assignment.
  6. My engagement in this assignment was not contingent upon developing or reporting predetermined results.
  7. My compensation for completing this assignment is not contingent upon the development or reporting of predetermined value or direction in value that
  favors the clause of the client, the amount of the value opinion, the attainment of a stipulated result, or the occurrence of a subsequent event directly related
  to the intended use of this appraisal.
  8. My analyses, opinions, and conclusions were developed and this report was prepared in conformity with the Uniform Standards of Professional Appraisal
  Practice (USPAP).
  9. I did not inspect the interior or exterior of the subject real property of the report unless otherwise noted.
  10. No one provided significant real property appraisal assistance to the person signing this report unless otherwise noted. Any individuals who provided
  significant real property appraisal assistance are identified in an amended certification along with a summary of the extent of the assistance provided in the
  report.

  STATEMENT OF ASSUMPTIONS AND LIMITING CONDITIONS: The appraiser's certification in this report is subject to the following assumptions and
  limiting conditions and to such other specific and limiting conditions as set forth in the report.

  1. The appraiser assumes no responsibility for matters of a legal nature affecting the real property that is the subject of this or the title thereto, nor does the
  appraiser render any opinions as to the title, which is assumed to be good and marketable. The property is appraised on the basis of it being under
  responsible ownership.
  2. The appraiser will not give testimony or appear in court because he or she made an appraisal of the property in question, unless specific arrangements to
  do so have been made before hand, or as otherwise required by law.
  3. The appraiser has noted in the appraisal report any adverse conditions observed during the analysis of the subject real property or that he or she became
  aware of during the normal research involved in performing the appraisal. Unless otherwise stated in the appraisal report, the appraiser has no knowledge of
  any hidden or unapparent conditions of the real property or adverse environmental conditions (including the presence of hazardous wastes, toxic substances,
  etc.) that would make the real property more or less valuable, and has assumed that there are no such conditions and makes no guarantees or warranties,
  expressed or implied, regarding the condition of the property. The appraiser will not be responsible for any such conditions that do exist or for any engineering
  or testing that might be required to discover whether such conditions exist. Because the appraiser is not an expert in the field of environmental hazards, the
  appraisal report must not be considered as an environmental assessment of the real property.
  4. Information, estimates, and opinions furnished to the appraiser, and contained in the report, were obtained from sources considered reliable and believed
  to be true and correct. The appraiser does not assume responsibility for the accuracy of such items that were furnished by other parties.
  5. Disclosure of the contents of the appraisal report is governed by the Uniform Standards of Professional Appraisal Practice (USPAP).
  6. Neither all, nor any part of the content of the report, or copy thereof (including the conclusions of the appraisal, the identity of the appraiser, professional
  designations, reference to professional appraisal organizations, or the firm with which the appraiser is connected) shall be used for any purposes by anyone
  but the client specified in the report.
   7. No change of any item in the report shall be made by anyone other than the appraiser and the appraiser shall have no responsibility for any such
  unauthorized change.




    APPRAISER                                                                        ADDRESS OF PROPERTY APPRAISED


    Signature:                                                                         724 LEEWARD AVE

    Name: JOSEPH P. LUCIANO JR.                                                        BEACHWOOD                                     NJ        08722

    Company Name: JOSEPH P. LUCIANO
    Company Address:         1358 HOOPER AVE, SUITE 139                              APPRAISED VALUE OF SUBJECT PROPERTY $ 245,000
                             TOMS RIVER                  NJ    08753-2882            EFFECTIVE DATE OF APPRAISAL                           12/09/2018
    Date of Signature and Report:       12/09/2018

    State Certification #:    42RG00195900                                           CLIENT
    or State License #:                                                              Name:    WELLS FARGO BANK, NA

    State: NJ                                                                        Company Address:         18700 NW WALKER RD #92 1ST FLOOR

    Expiration Date of Certification or License:       12/31/2019                                             BEAVERTON                   OR     97006


                                                                             Page 3 of 3                                                        WF RVS Desktop 2/2014
                                                  TEXT ADDENDUM                                 File #
  Borrower/Client
  Property Address 724 LEEWARD AVE
  City   BEACHWOOD                         County OCEAN         State NJ   Zip Code 08722

  Lender WELLS FARGO BANK, NA


Final Reconciliation Comments
COMPS 1-4 ARE THE BEST OVERALL SIMILAR SALES PER MLS.

SALE #1 WAS USED AS THE PRIMARY VALUE INDICATOR DUE TO BEST OVERALL DEGREE OF COMPARABILITY TO THE SUBJECT IN
MOST MAJOR ELEMENTS OF COMPARISON; WITH SALES #2 AND #3 PROVIDING GOOD SUPPORT.

THE LACK OF RECENT SALES OF MORE SUITABLE COMPARABLES IN THE LOCAL MARKET AREA REQUIRES THE USE OF SALES #1, #2,
#3 AND #4 WHICH EXCEED THE 120 DAY CONTRACT GUIDELINE.

BASED ON THE OPINION OF MARKET VALUE, THE SUBJECT'S REASONABLE EXPOSURE TIME IS 1-3 MONTHS.

I HAVE PERFORMED NO SERVICES, AS AN APPRAISER OR IN ANY OTHER CAPACITY, REGARDING THE PROPERTY THAT IS THE
SUBJECT OF THIS REPORT WITHIN THE THREE YEAR PERIOD IMMEDIATELY PRECEDING ACCEPTANCE OF THIS ASSIGNMENT.
                                                                                               LOCATION MAP ADDENDUM                     File #
                                                           Borrower/Client
                                                           Property Address 724 LEEWARD AVE
                                                           City   BEACHWOOD                   County OCEAN   State NJ   Zip Code 08722

                                                           Lender WELLS FARGO BANK, NA




FNCNETklimqf1i54SwlylpUOg6gA2TGnxif/e7abgMI7KfNRxCAUNcd/
